Office Action Summary

Claims 1-20 are pending in the application.    

Allowable Subject Matter
Claims 1-20 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
Claims 1-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter as per the Final Communications of 5/20/2021:  
“The closest prior art of record are Patil (U.S. Publication No. 2020/0043098), Behrens (U.S. Publication No. 2016/0125545), and Mercier (U.S. Publication No. 2012/0290504). Patil, a method and system for enhancing the retention of the policyholders within a business, teaches receiving a benefit prediction associated with determining a probability of a benefit being surrendered by a benefit user, wherein the benefit is relevant to a service provided to the benefit user by an organization, obtaining benefit data pertaining to processing of the benefit prediction requirement from a plurality of sources, identifying using an artificial intelligence model, a plurality of benefit attributes associated with the benefit from the benefit data; determining a probability of the benefit based on analyzing benefit information from the benefit surrender database, the survival probability being indicative of a first time duration, determining multiple probabilities of the benefit based on analyzing the benefit information from the benefit surrender database, the hazard probability being indicative of a second time duration for which the benefit is inactive generating benefit assessment data based on associating the survival probability hazard probability of the benefit with benefit user data and implementing, generate a benefit surrender result comprising the surrender pattern of the benefit user, the surrender probability and the predicted time duration for the benefit; and perform a remedial action, in response to the benefit prediction requirement, based on the benefit surrender result, but does not explicitly state mapping the plurality of benefit attributes with benefit user data obtained from the plurality of sources to create a benefit surrender database, active or inactive benefits, neural network-based deep learning survival models, map the benefit assessment data with the plurality of benefit attributes to create a benefit surrender prediction model including a surrender probability, the surrender probability being indicative of a predicted time duration when the benefit is surrendered; map the surrender probability with the plurality of benefit attributes and the benefit user data to determine a surrender pattern of the benefit user. Behrens, a system and method for determining lifetime events from data sources, teaches surrendering benefits based on a probability, using determined requirements, and the information from the policy such as the benefit amount, as well as a user profile being used to determine this information, but does not use machine learning to do any of this, nor does it explicitly state use of a duration of a policy being active or inactive. Mercier, a system and method for processing data for instruments in multiple classes for providing deferred income, 
	
	Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or “Certain Method of Organizing Human Activity” such as collecting, analyzing, and transmitting information for the purposes of performing a remedial action in response to the benefit prediction requirement and based on a benefit surrender result, are integrated into a practical application, as the additional elements applies the judicial exception in a meaningful way by utilizing a probability which is determined by downsizing the benefit assessment data using a max-pooling operation including one or more max pooling layers of the benefit surrender prediction model. Thus independent Claims 1, 8, and 15 are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as pointed out by Applicant on pgs. 13-15 of the Applicant’s Remarks of 12/17/2021, as they are integrated into a practical application and thus eligible under 35 USC §101 Alice.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
1/2/2021